King, J.
Action of assumpsit on an account annexed containing an item for boarding the defendant’s horse. The defendant contended that, the plaintiff agreed to board the horse for its use. On cross-examination the plaintiff was asked if prior to the time of taking defendant’s horse he did not offer to keep the horse of one Buker for its use. He answered that he did not. Buker, called by defendant, was permitted against objection to testify that the plaintiff did offer to take his horse for her keeping. The case is before the Law Court on exceptions to the admission of this testimony. We think the exceptions must be sustained. "You are not to draw inferences from one transaction to another that is not specifically connected with it merely because the two resemble each other. They must be linked together by the chain of cause and effect in some assignable way before you can draw your inference.” Stephen Ev. 198, Note VI.
The only logical probative effect of Buker’s testimony, if true, is that the plaintiff was then willing to take his horse for her keeping. Because that offer of plaintiff is similar in kind to the agreement for which the defendant contended it does not follow that an inference may be drawn from it in support of the latter. Since one’s conduct necessarily varies according to the circumstances and the motives which influence him, his agreement with one person can never afford a safe criterion for his agreement with another under other circumstances. The motives which might have influenced the plaintiff to offer to take Buker’s horse for her keeping — such as his knowledge of the qualities of the horse, his then need of a horse, or his relations with Buker, may have been wanting in relation to the agreement in issue.
The reason for the rule excluding all evidence of collateral facts which are incapable of affording any reasonable presumption or inference as to the fact in dispute is "that such evidence tends to draw away the minds of the jurors from the point in issue and to excite prejudice and mislead them.” Greenleaf Ev. Sec. 52; Parker v. Publishing Co., 69 Maine, page 174.
*90The testimony of Buker should have been excluded for another reason, because it violates the uniform rule that answers to collateral inquiries on cross-examination cannot be contradicted by the party inquiring. Bell v. Woodman, 60 Maine, page 465; State v. Benner, 64 Maine, Page 287-8; Davis v. Roby, 64 Maine, page 427. The defendant having inquired of the plaintiff on cross-examination concerning a collateral mhtter should have been held to abide the answer, and not have been permitted to present testimony tending to disprove it.
The testimony of Buker was a direct contradiction of the plaintiff, tending to discredit him as a witness, and must be regarded as prejudicial.
It is the opinion of the court, therefore, that the entry must be,

Exceptions sustained.